DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The instant application, filed 30 March 2020, is a 371 of PCT/CN2019/101283 filed 19 August 2019 which claims priority to Chinese patent application CN201810998055.4 filed 29 August 2018. A certified copy of the foreign priority document has been submitted but no English translation was provided. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Page 4, [0015], contains reference to the following hyperlink: https://www.jnj.com/media-center/press-releases/erdafitinib-phase-2-study-results-show- promise-in-the-treatment-of-metastatic-urothelial-cancer. Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim currently states “The method according to claim 1, the cytotoxic molecule includes…”. The claim lacks a transitional phrase. It is suggested that the claim be amended to read “The method according to claim 1, wherein the cytotoxic molecule includes …”

Claim 16 is objected to because of the following informalities:  The claim currently states “The method according to claim 1, the urothelial carcinoma is selected from…”. The claim lacks a transitional phrase. It is suggested that the claim be amended to read “The method according to claim 1, wherein the urothelial carcinoma is selected from…”

Claim 18 is objected to because of the following informalities:  The claim currently states “The method according to claim 1, the antibody-drug conjugate can be administered…”. The claim lacks a transitional phrase. It is suggested that the claim be amended to read “The method according to claim 1, wherein the antibody-drug conjugate can be administered…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 6, the instant claim is drawn to the method according to claim 1 and adds the further limitation that the antibody or functional fragment thereof is capable of competing with a defined antibody against the same epitope, wherein the defined antibody has the HCDRs and LCDRs disclosed in the instant claim. The limitation claims a genus of antibodies using a functional limitation, which is that they are capable of competing with the disclosed antibody against the same epitope. 
Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). The specification teaches the known anti-HER2 antibody herceptin (trastuzumab) and compares binding affinity but does not teach the what epitope the antibody binds to or if it competes with the HER2 antibody of the instant application in binding to that epitope. The instant specification does not disclose any additional species of antibodies, competition experiments, and/or epitope information. 
As an alternative to a representative number of species, the MPEP further states that the written description requirement may be satisfied by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed structure-function correlation that would aid one of ordinary skill in the art in the determination of which antibodies, or functional fragments thereof, would be capable of competing with the antibody of the instant disclosure in binding to its epitope. 
Furthermore, there is no art-recognized correlation between structure and function or elaboration on antibody structure vs competitive binding and it is generally understood that the structure of antibodies related to their function are unpredictable. For example, Rabia, L.A. et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility Biochem Eng J 137; 365-374 teaches that “the widespread use of monoclonal antibodies for therapeutic applications has led to intense interest in optimizing several of their natural properties (affinity, specificity, stability, solubility, and effector functions) as well as introducing non-natural activities (bispecificity and cytotoxicity mediated by conjugated drugs)” (abstract). Rabia further teaches that “common challenges during antibody optimization such as improvements in one property (e.g., affinity) can lead to deficits in other properties (e.g., stability)” (abstract). Rabia teaches that “most antibodies identified during the initial discovery process are not suitable for therapeutic use and require additional optimization. For example, the binding affinities of some lead antibodies are not high enough for therapeutic applications and must be enhanced through in vitro antibody display methods” (page 2, paragraph 3).  Rabia states that “the most important antibody properties relate to their natural functions, such as their high binding affinity and specificity mediated by their complementarity-determining regions (CDRs)” (page 2, paragraph 1). Rabia teaches that it is important and challenging to optimize antibody specificity and that mutations that are expected to increase affinity, such as those that increase hydrophobicity or charge, reduce specificity (page 4, paragraph 3). Rabia also teaches that measurements of antibody specificity (non-specific binding and self-association) are the best biophysical descriptors of the likelihood of antibody success in the clinic (page 8, paragraph 4).
Based on the teachings of Rabia, there are many factors that impact antibody function beyond just affinity (such as specificity, stability, solubility, and effector function). Rabia also demonstrates that the structure-function relationship between antibodies and their binding is unpredictable. 
Overall, there is no disclosed or art-recognized correlation between structure and function that would allow prediction of which antibodies, or functional fragments thereof, would compete for binding to the same epitope as the HCDRs and LCDRs disclosed in the instant claim. Based on this, a person or ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure as filed. 

Regarding claims 2-5, instant claim 2 is drawn to the method according to claim 1 and adds the limitation “wherein the cytotoxic molecule includes a tubulin inhibitor and a DNA damaging agent”. Based on the use of “includes” and “and” a skilled artesian would interpret the claim as meaning that both a tubulin inhibitor AND a DNA damaging agent are attached to the antibody in the ADC of claim 1.
Instant claims 3-5 are drawn to the method of claims 1 and 2 and provide cytotoxic molecules for use in the ADC of instant claim 1. Similar wording is seen in these claims where the use of “includes” and “and” is interpreted as meaning that all of the cytotoxic molecules listed in the instant claims are attached to the antibody in the ADC of claim 1. For example, claim 4 adds the limitation “wherein the cytotoxic molecule includes amanitins, anthracyclines, baccatins, camptothecins, cemadotins, colchicines, colcimids, combretastatins, cryptophycins, dicodermolides, docetaxel, doxorubicin, echinomycins, eleutherobins, epothilones, estramustines, lexitropsins, maytansines, methotrexate, netropsins, puromycins, rhizoxins, taxanes, tubulysins, and vinca alkaloids”. In this claim there are 25 cytotoxic molecules listed (some of which are plural) all of which are interpreted as being attached to the antibody in the ADC of claim 1. 
The attachment of multiple (2 or more) cytotoxic molecules to the antibody in the ADC of claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor was in possession of the invention as claimed at the time of filing.
In the summary of the invention (specification, page 4, [0017]) the cytotoxic molecule includes a tubulin inhibitor OR a DNA damaging agent and includes the cytotoxic molecules of claim 4 separated by an “or”. Furthermore, in the examples provided in the specification the antibody of the invention (RC48) is conjugated to MMAE OR MMAF (page 18, [0088]) for testing. Conjugation of multiple cytotoxins to the antibody is not disclosed in the specification or demonstrated in the examples provided. 
Furthermore, there is limited guidance in the prior art as to how to effectively and safely attach multiple cytotoxic agents to the same antibody ADC for the treatment of cancer. 
For example, Levengood, M.R., et al (2017) Orthogonal Cysteine Protection Enables Homogeneous Mult-drug Antibody-Drug Conjugates Angew Chem Int Ed 56; 733-737 teaches strategies for the preparation of homogeneous antibody-drug conjugates (ADCs) and provides the first data demonstrating that dual-drug ADCs have enhanced in vitro and in vivo activities compared to conventional ADCs (abstract). Levengood conjugated MMAF and MMAE to a single antibody for testing (page 733, right column, paragraphs 2 and 3). Levengood teaches that to date the conjugation of two different drug payloads has required genetic introduction of an engineered cysteine residue to enable site-specific discrimination of conjugation sites and that most of these methods require specialized reagents including site-specific amino acid mutations or customized enzymes and sometimes require two distinct conjugation handles. Levengood teaches that these factors increase the complexity of reagents required to generate and screen multi-drug ADCs (page 734, left column, paragraph 1). While Levengood demonstrates that it is possible to conjugate two different cytotoxic molecules to the same antibody, Levengood also demonstrates the complexity in the design of ADC containing multiple cytotoxic molecules. In their study Levengood demonstrates the conjugation of only two auristatin molecules (MMAE and MMAF) and designed a multi-plexing drug carrier that bears two orthogonally protected cysteine residues that can be sequentially unmasked and conjugated with different drug linkers (page 734, paragraph bridging left and right columns). In their conjugate, the specialized carrier is conjugated to the native antibody interchain disulfides through maleimide chemistry (page 734, left column, paragraph 2).
Levengood demonstrates that the conjugation of two cytotoxic payloads using specialized techniques is possible, although it is shown that the conjugation of two separate drugs is complex and requires modifications in addition to those commonly practiced in the art. In view of these teachings the conjugation of more than two drugs would impose even further complication that is not clearly described in the prior art or the instant disclosure in such a way as to demonstrate to one of ordinary skill in the art that applicant was in possession of the invention as claimed. Particularly of an ADC complexing up to 25 cytotoxic molecules to an antibody at one time, as claimed in claims 3-5. In regards to claim 2, Levengood shows that it is possible to conjugate 2 cytotoxic drugs to the same antibody in the development of ADCs, however, the structure of the claim matches that of claims 3-5 and the interpretation of the claim is being viewed in light of the writing style of the claims and the information provided in the instant disclosure.
Overall, there is no disclosed or art-recognized method of predictably conjugating multiple cytotoxic molecules to a single antibody in an antibody drug conjugate. Based on this, a person or ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure as filed. 
In view of the written description rejection, and based on the conjugates disclosed and demonstrated in the specification, claims 2-5 were interpreted in the instant action as being Markush groups in which a single cytotoxic molecule is selected from those listed. In the case that this is what applicant intended to claim, MPEP 2173.05(h)(I) speaks to Markush groups and teaches the formats: “a material selected from the groups consisting of A, B, and C” or “wherein the material is A, B, or C”. It is suggested that the claims be amended to follow a structure such as those presented by MPEP 2173.05(h)(I) in order to clearly define the claimed invention.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of the term "preferably" in the instant claim renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). The claim is drawn to the method of claim 1 and includes the further limitation “wherein the antibody is a humanized antibody, preferably, the antibody is secreted by CHO cells….”. The use of the term “preferably” implies that the limitation following the term is not part of the claimed invention but is only an exemplary humanized antibody. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 11, 13, and 15-16 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Vlachostergios, P.J., et al (2018) Antibody-Drug Conjugates in Bladder Cancer Bladder Cancer 4; 247-259 (published 30 July 2018), as evidenced by Burris, H.A., et al (2011) Trastuzumab Emtansine (T-DM1): A Novel Agent for Targeting HER2+ Breast Cancer Clinical Breast Cancer 11(5); 275-282 and Barok, M., et al (2014) Trastuzumab emtansine: mechanisims of action and drug resistance Breast Cancer Research 16(209) 1-12.

Regarding claim 1, Vlachostergios teaches methods for treating urothelial carcinoma comprising the administration of an antibody drug conjugate (ADC) to subjects in need thereof (abstract, “Urothelial carcinoma (UC) is characterized by expression of a plethora of cell surface antigens, thus offering opportunities for specific therapeutic targeting with the use of antibody-drug conjugates (ADCs). ADCs are structured from two major constituents, a monoclonal antibody (mAb) against a specific target and a cytotoxic drug connected via a linker molecule”). 
Vlachostergios further teaches that the antibody-drug conjugate is an anti-HER2 antibody or a functional fragment thereof coupled to a cytotoxic molecule (page 252, left column, paragraph 3, “another strategy lies in exploration of targets expressed in UC, which are already paired to a particular ADC in use for a different malignancy. One such example is the receptor tyrosine-protein kinase erbB-2, also known as HER2”; page 252, right column, paragraph 2 “Trastuzumab emtansine (T-DM1) is an ADC consisting of the mAb tastuzumab linked to the microtubule poison emtansine (DM1)… T-DM1 may constitute a potential candidate for treating Her2-positive UC patients as well. Preclinical testing of T-DM1 in orthotopic xenograft UC models demonstrated tumor growth inhibition one week after the first treatment”). 
Vlachostergios also teaches a second Her2-targeting ADC, DS-8201a, which comprises a HER2 antibody conjugated to exatecan-derived topoisomerase I inhibitor (DXd) via an enzymatically cleavable peptide linker (page 252, right column, paragraph 3). Vlachostergios teaches that DS-8201a holds promise for testing in HER2-expressing UC, potentially even in tumors with low levels of HER2 expression leading to the design of a Phase Ib multicenter, open-label study combining the ADC with nivolumab in pretreated UC and breast cancer patients (page 253, left column, paragraph 1).

Regarding claims 2-5, Vlachostergios teaches the method according to claim 1 as discussed above.
Vlachostergios teaches the ADC T-DM1 wherein the cytotoxic molecule is DM1 (page 252, right column, paragraph 2). 
Vlachostergios further teaches that the payload of ADCs is the cytotoxic drug which is responsible for the antitumor effect and reaches high concentrations in the tumor. Vlachostergios teaches that there are several different payloads depending on the mechanism of cytotoxicity but in general they can be divided into two groups, those affecting DNA (calicheamicins, duocarmycins, pyrrolobenzoidiazepines, SN-38) and those interfering with tubulin formation (auristatins, maytansines). Vlachostergios teaches that the auristatins, including monomethyl auristatin E (MMAE) and F (MMAF) and maytansines, including emtasine (DM1) and ravtansine (DM4) represent the majority of cytotoxic payloads in ADCs (page 248, right column, paragraph 3). 
Based on this teaching by Vlachostergios, the DM1 used in the ADC T-DM1 meets the limitations of a tubulin inhibitor (instant claim 2), a maytansinoid (instant claim 3), a maytansine (instant claim 4), and DM1 (instant claim 5).

Regarding claim 8, Vlachostergios teaches the method according to claim 1 as discussed above.
Vlachostergios teaches that “ADCs are structured from two major constituents, a monoclonal antibody (mAb) against a specific target and a cytotoxic drug connected via a linker molecule” (abstract). Vlachostergios further discloses that “the structure of an ADC involves three major components, the mAb, the cytotoxic drug (payload) and a linker molecule” (page 248, left column, paragraph 4). Vlachostergios teaches that the ADC Trastuzumab emtansine (T-DM1) consists of the mAb trastuzumab linked to the microtubule poison emtansine (DM1) (page 252, right column, paragraph 2). 
Burris illustrates the structure of T-DM1 as follows (page 276, Figure 1):

    PNG
    media_image1.png
    298
    606
    media_image1.png
    Greyscale

	Barok teaches that T-DM1 carries an average of 3.5 DM1 molecules per one molecule of trastuzumab.
Based on the structure of T-DM1 illustrated by Burris and the teaching of Barok, Vlachostergios’ teaching of T-DM1 anticipates the instant claim limitation of an ADC represented by the formula Ab-(L-U)n, where Ab is the antibody Trastuzumab, L is the linker MCC, and U is the conjugated cytotoxic Maytansinoid molecule and, n is an average of 3.5.

Regarding claim 9, Vlachostergios teaches the method according to claim 8 as discussed above.
Vlachostergios further teaches that the conjugated cytotoxic molecule is DM1 (page 252, right column, paragraph 2, “mAb trastuzumab linked to the microtubule poison emtansine (DM1)”).

Regarding claim 10, Vlachostergios teaches the method according to claim 8 as discussed above.
Vlachostergios teaches that the ADC is Trastuzumab emtansine (T-DM1) (page 252, right column, paragraph 2; preclinical testing of T-DM1 in orthotopic xenograft UC models demonstrated tumor growth inhibition one week after the first treatment”). 
Burris teaches the structure of T-DM1 as discussed in the rejection of claim 8 and shows that the linker of the ADC is MCC and is attached to the antibody or the functional fragment thereof via an amino group (shown circled below) (Burris, page 276, Figure 1):

    PNG
    media_image2.png
    425
    864
    media_image2.png
    Greyscale

Based on the structure of T-DM1 illustrated by Burris, Vlachostergios’ teaching of T-DM1 anticipates the instant claim limitation of the linker being attached to the antibody or functional fragment thereof via an amino group.

Regarding claim 11, Vlachostergios teaches the method according to claim 10 as discussed above.
Vlachostergios teaches that the ADC is Trastuzumab emtansine (T-DM1) (page 252, right column, paragraph 2; preclinical testing of T-DM1 in orthotopic xenograft UC models demonstrated tumor growth inhibition one week after the first treatment”). 
Burris teaches the structure of T-DM1 as discussed in the rejection of claim 10. Burris shows that the linker used in the ADC T-DM1 is SMCC (page 278, left column, paragraph 1, “the cytotoxic drug DM1 is conjugated to lysine residues of trastuzumab using a unique heterobifunctional regent, N-succinimidyl 4-(N-maleimidonmethyl) cyclohexane-1-carboxylate (SMCC) in a 2-step process. Trastuzumab (T) is first reacted with SMCC to form trastuzumab-MCC. T-MCC is then conjugated to DM1 to yield T-DM1”).  
Based on the structure of T-DM1 taught by Burris, Vlachostergios’ teaching of T-DM1 anticipates the instant claim limitation of the linker being SMCC.

Regarding claim 13, Vlachostergios teaches the method according to claim 1 as discussed above.
Vlachostergios teaches that the ADC is Trastuzumab emtansine (T-DM1) (page 252, right column, paragraph 2; preclinical testing of T-DM1 in orthotopic xenograft UC models demonstrated tumor growth inhibition one week after the first treatment”). 
Burris teaches the structure of T-DM1 and teaches that Trastuzumab is a humanized antibody (abstract, “Trastuzumab emtansine (T-DM1) is an antibody-drug conjugate (ADC) currently in clinical development. It combines the humanized antibody trastuzumab, which targets the human epidermal growth factor receptor 2 (HER2) receptor on cancer cells”). 
Based on the structure of T-DM1 taught by Burris, Vlachostergios’ teaching of T-DM1 anticipates the instant claim limitation of the antibody being a humanized antibody.

Regarding claim 15, Vlachostergios teaches the method according to claim 1 as discussed above.
Vlachostergios teaches that the ADC is Trastuzumab emtansine (T-DM1) (page 252, right column, paragraph 2; preclinical testing of T-DM1 in orthotopic xenograft UC models demonstrated tumor growth inhibition one week after the first treatment”). 
Burris teaches the structure of T-DM1 and teaches that Trastuzumab is a humanized antibody (abstract). Based on the structure of T-DM1 taught by Burris, Vlachostergios’ teaching of T-DM1 anticipates the instant claim limitation of the antibody being a humanized antibody.
While the instant claim states that the antibody is preferably the antibody secreted by CHO cells deposited at the China Center for Type Culture Collection on November 6, 2013, with an accession number of CCTCC C2013170, this is considered to be an exemplary embodiment of the instant invention and, while not the “preferred” antibody, the use of the humanized antibody Trastuzumab in the ADC meets the instant limitation of a humanized antibody.

Regarding claim 16, Vlachostergios teaches the method according to claim 1 as discussed above. 
Vlachostergios further teaches that the urothelial carcinoma is HER2-positive urothelial carcinoma (page 252, right column, paragraph 2, “T-DM1 may constitute a potential candidate for treating HER2-positive UC patients”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vlachostergios, P.J., et al (2018) Antibody-Drug Conjugates in Bladder Cancer Bladder Cancer 4; 247-259 (published 30 July 2018) as applied to claim 1 above, and in further view of US 2016/0304621 A1 (Fang, J., et al) 20 October 2016.  Although claim 15 is anticipated over the teachings of Vlachostergios as discussed above, the inclusion of claim 15 in this rejection is to address the limitation “wherein the antibody…is secreted by CHO cells deposited at the China Center for Type Culture Collection on November 6, 2013, with an accession number of CCTCC C2013170”.
Vlachostergios teaches the method according to claim 1 as discussed above.
Vlachostergios teaches the use of HER2 directed ADCs for the treatment of urothelial carcinoma (page 252, right column, paragraphs 1-3). Vlachostergios further teaches that in addition to overexpression in UC tissue, HER2 is often seen highest in breast and lung cancer tissue and that the antibody conjugate T-DM1 is approved by the FDA for the treatment of advanced HER2-positive, taxane/transtuzumab-pretreated breast cancer patients (page 252, left column, paragraph 3; right column, paragraph 2). Vlachostergios also teaches that in addition to DM1, common cytotoxic payloads for inclusion in ADCs include those affecting DNA (calicheamicins, duocarmycins, pyrrolobenzodiazepines, SN-38) and those interfering with tubulin formation (auristatins, maytansines). Vlachostergios teaches that common auristatins include monomethyl auristatin E (MMAE) and F (MMAF) and maytansines include DM4 (page 248, right column, paragraph 3). 
 Vlachostergios, however, teaches that the HER2 antibody is trastuzumab and does not disclose that the antibody comprises a heavy chain variable region and a light chain variable region defined by the CDR sequences of the instant claim.
Fang teaches an anti-HER2 antibody and conjugates of the anti-HER2 antibody with small molecule medicine for the treatment of tumors (abstract). Fang teaches that the anti-HER2 antibody comprises a heavy chain and a light chain comprising CDR sequences that match those disclosed in instant claim 7 as shown in the ABSS alignments below (page 18, 3.).


Instant claim SEQ ID NO: 1 aligned with FANG SEQ ID NO: 1 (HCDR 1) 

    PNG
    media_image3.png
    135
    735
    media_image3.png
    Greyscale


Instant claim SEQ ID NO: 2 aligned with FANG SEQ ID NO: 2 (HCDR 2) 

    PNG
    media_image4.png
    136
    738
    media_image4.png
    Greyscale


Instant claim SEQ ID NO: 3 aligned with FANG SEQ ID NO: 3 (HCDR 3)

    PNG
    media_image5.png
    142
    735
    media_image5.png
    Greyscale

 
Instant claim SEQ ID NO: 4 aligned with FANG SEQ ID NO: 4 (LCDR 1) 

    PNG
    media_image6.png
    141
    732
    media_image6.png
    Greyscale



Instant claim SEQ ID NO: 5 aligned with FANG SEQ ID NO: 5 (LCDR 2) 

    PNG
    media_image7.png
    134
    737
    media_image7.png
    Greyscale


Instant claim SEQ ID NO: 6 aligned with FANG SEQ ID NO: 6 (LCDR 3) 

    PNG
    media_image8.png
    138
    740
    media_image8.png
    Greyscale



Fang further teaches that the antibody is derived from an antibody secreted by the hybridoma cells which were deposited at the China General Microbiological Culture Collection Center on August  22, 2013, with the deposit number of CGMCC No. 8102 (page 18, 3.; matching the limitation of instant claim 14)
Fang also teaches that the antibody secreted from the CHO cells which were deposited at the China Center for Type Culture Collection on Nov. 6, 2013, with the deposit number of CCTCC C2013170 (page 18, 4.; matching the limitation of instant claim 15).
Fang teaches conjugates comprising the antibody or functional fragments thereof conjugated with one or more therapeutic agents, preferably the cytotoxic agents MMAE and MMAF (page 18, 8.). Fang teaches that the therapeutic agent is coupled with the antibody through a linker according to the general formula of Ab-(L-U)n, where Ab is the antibody, L is the linker, U is a therapeutic agent and n is an integer from 1-8 (page 18, 10.). Fang further teaches that the ADC is used to treat HER2-positive cancer such as breast cancer, ovary cancer, or gastric cancer (page 18, 13.) and compared the use of the ADC to T-DM1 (page 5, [0039]). Fang teaches that the conjugate of the invention has comparable antigen-antibody binding capacity in vitro with T-DM1 and in the cell viability assay, its cytotoxicity was higher than T-DM1 in the studied cells (page 5, [0039]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the antibody drug conjugate taught by Fang in the method taught by Vlachostergios in place of T-DM1 for the treatment of urothelial carcinoma. A skilled artesian would have been motivated to make this substitution in order to take advantage of a known HER2-targeting ADC that could potentially have higher cytotoxicity than T-DM1 as taught in the studies performed by Fang. A skilled artesian would have had a reasonable expectation of success in making this substitution as Vlachostergios teaches that HER2, while highest in breast cancer and lung cancer tissue, is also found to be significant in UC tissue where it is low or undetectable in normal urothelium but increases in early UC and becomes more pronounced as the disease progresses (page 252, paragraph bridging left and right column). Furthermore, Vlachostergios teaches the use of a similar ADC, T-DM1, for the treatment of UC and teaches that MMAE and MMAF (which are taught by Fang) are also common cytotoxins that can be used in ADC conjugates (page 248, right column, paragraph 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vlachostergios, P.J., et al (2018) Antibody-Drug Conjugates in Bladder Cancer Bladder Cancer 4; 247-259 (published 30 July 2018) as applied to claim 1 above, and in further view of Agarwal, P., and C.R. Bertozzi (2014) Site-specific antibody-drug conjugates: the nexus of biorthogonal chemistry, protein engineering, and drug development Bioconjugate Chemistry 26; 176-192. 
Vlachostergios teaches the method according to claim 1 as discussed above. Vlachostergios, however, does not teach that the cytotoxic molecule is conjugated to the antibody through site-directed or undirected conjugation. 
Agarwal provides a review of the development of a multitude of site-specific conjugation strategies for assembly of ADCs and provides a comprehensive account of key advances and their roots in the fields of biorthogonal chemistry and protein engineering (abstract). Agarwal teaches that ADCs combine the specificity of antibodies with the potency of small molecules to create targeted drugs and that despite the simplicity of this concept, generation of clinically successful ADCs has been very difficult. Agarwal discloses that most ADCs are prepared by nonspecific modification of antibody lysine or cysteine residues with drug-linker reactions which results in heterogeneous product mixtures that cannot be further purified. Agarwal teaches that there is a growing interest in producing ADCs by site-specific conjugation to the antibody, yielding more homogenous products that have demonstrated benefits over their heterogeneous counterparts in vivo (abstract. Agarwal teaches that Kadcyla (which is trastuzumab emtansine or T-DM1 is produced by nonspecific conjugation to lysine residues (page 177, left column, paragraph 1; page 176, right column, paragraph 1, “trastuzumab emtansine (Kadcyla)”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have conjugated the cytotoxic molecule to the antibody through either site-directed or undirected conjugation as taught by Agarwal for use in the method taught by Vlachostergios. A skilled artesian would have been motivated to use undirected conjugation and would have had a reasonable expectation of success as this is the type of conjugation that is currently practiced with the formation of many ADCs, such as T-DM1. Alternatively, a skilled artesian would have been motivated to use site-specific conjugation in order to achieve homogeneous products that may have benefits over their heterogenous counterparts. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vlachostergios, P.J., et al (2018) Antibody-Drug Conjugates in Bladder Cancer Bladder Cancer 4; 247-259 (published 30 July 2018) as applied to claim 1 above, and in further view of The Clinical Pharmacology and Biopharmaceutics Review of Kadcyla (Trastuzumab emtansine (T-DM1) by the Center for Drug Evaluation and Research, 19 September 2012 (herein CDER), as evidenced by Li, Y., et al (2014) Characterization and Stability Study of Polysorbate 20 in Therapeutic Monoclonal Antibody Formulation by Multidimensional Ultrahigh-Performance Liquid Chromatograph- Charged Aerosol Detection- Mass Spectrometry Analytical Chemistry 86; 5150-5157.

Regarding claim 17, Vlachostergios teaches the method according to claim 1 as discussed above.
Vlachostergios teaches that T-DM1 is a currently FDA-approved treatment of advanced HER2-positive, taxane/transtuzumab-pretreated breast cancer patients and that the ADC is in preclinical testing in orthotopic xenograft UC models (page 252, right column, paragraph 2). These teachings demonstrate that the ADC is included in pharmaceutical compositions which would require the use of pharmaceutically acceptable carriers for delivery of the ADC to the patient. Vlachostergios, however, does not disclose what the acceptable carriers comprise.
CDER teaches that each vial of T-DM1  contains T-DM1 and the excipients sodium succinate, sodium hydroxide, sucrose, and polysorbate 20 (page 7, paragraph 3). 
Li teaches that polysorbate 20 is a nonionic surfactant commonly used in the formulation of therapeutic monoclonal antibodies (mAb) to prevent protein denaturation and aggregation (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the pharmaceutical composition of T-DM1 taught by CDER in the method of treating urothelial carcinoma taught by Vlachostergios. A skilled artesian would have been motivated to make this combination in order to use an already established T-DM1 pharmaceutical composition that is known to be effective and safe. 


Regarding claim 18, Vlachostergios teaches the method according to claim 1 as discussed above.
Vlachostergios, however, does not teach that the ADC is administered intranasally, subcutaneously, intradermally, intramuscularly, or intravenously. 
CDER teaches that T-DM1 is diluted for intravenous (IV) infusion (page 7, paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ADC intravenously as taught by CDER in the method taught by Vlachostergios. A skilled artesian would have been motivated to use this administration route in order to administer the ADC using a method that is known in the art to be effective in the delivery of ADCs, particularly T-DM1. 

Regarding claim 19, Vlachostergios and CDER teaches the method according to claim 17 as discussed above.
CDER further teaches that the antibody-drug conjugate is in the form of a lyophilized formulation or a liquid formulation (page 7, paragraph 3, “T-DM1 is a sterile, preservative-free, white to off-white lyophilized cake supplied in… single-use vials. T-DM1 drug product (DP) is reconstituted with the volume of sterile water for injection to yield a solution… and is further diluted for intravenous (IV) infusion. The reconstituted T-DM1 DP is clear to slightly opalescent colorless solution with no visible particulate matter”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



U.S. Patent No. 10,087,260, published 2 Oct 2018
Claims 1-3, 5, 7-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-17 of U.S. Patent No. 10,087,260, published 2 Oct 2018 (herein US’260) in view of Vlachostergios, P.J., et al (2018) Antibody-Drug Conjugates in Bladder Cancer Bladder Cancer 4; 247-259 (published 30 July 2018). 
US’260 claims an antibody having the same structure as instant claims 7, 14, and 15 (US’260, claims 1, 2, and 4). US’260 further claims that the antibody is a humanized antibody (US’260, claim 3). US’260 claims the antibody conjugated to one or more therapeutic agents (US’260, claim 7) via a linker (US’260, claim 8) through the general formula of Ab-(L-U)n where Ab is the antibody or functional fragments thereof, L is a linker, U is a therapeutic agent, and n is an integer from 1 to 8 (US’260, claim 9). US’260 further claims that the therapeutic agent is a cytotoxic drug (US’260, claim 11) including dolastatin (US’260, claim 12) and MMAE and MMAF (US’260, claim 13). US’260 claims the antibody is linked through a thiol to the linker (US’260, claim 14) and that the linker is selected from mc-vc-pAB or mc (US’260, claim 15). US’260 further claims a pharmaceutical composition of the conjugate (US’260, claim 10), and its use in treating cancer (US’260, claim 16), particularly a HER2-positive cancer (US’260, claim 17). 
The difference between the claims of US’260 and the instant claims is the use of the ADC taught in a method to treat urothelial carcinoma; however, the treatment of urothelial carcinoma with the ADC would have been obvious in view of the teachings of Vlachostergios.
Vlachostergios provides a review of ADCs for use in the treatment of Urothelial carcinoma (UC) and teaches that one of the most promising UC markers is human epidermal growth factor receptor 2 (HER2) (abstract). Vlachostergios teaches that frequency of HER2 overexpression was found to be significant in UC tissue and that HER2 represents a strategic target because its expression is low or undetectable in normal urothelium but increases in early UC and becomes more pronounced as the disease progresses (page 252, paragraph bridging left and right column). Vlachostergios further teaches the known HER2 antibody T-DM1 has been used in preclinical testing of UC models and demonstrates tumor growth inhibition (page 252, right column, paragraph 2). 
Based on the teachings of Vlachostergios it would have been obvious to a skilled artesian to use the antibody drug conjugate taught by US’260 in a method for treating urothelial carcinoma. A skilled artesian would have been motivated to make this combination in order to target a known antigen that is present on UC cells as the disease becomes more pronounced and progresses (Vlachostergios, page 252, right column, paragraph 1).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Chen, H., et al (2017) Tubulin Inhibitor-Based Antibody-Drug Conjugates for Cancer Therapy Molecules 22(1281); 1-28.
Chen provides a review of the progress of tubulin inhibitor based ADCs and teaches that an in-depth understanding of antibodies, linkers, conjugation strategies, cytotoxic drugs, and their molecular targets, has led to the successful development of several approved ADCs for use in cancer therapy (abstract). Chen provides a summary of commonly used linkers for the development of ADCs including SMCC and MC-VC-PABC (page 5, Table 1) as well as tubulin inhibitors that can be included as payloads such as maytansinoids and auristatins (page 6, paragraph 4). Chen further teaches the use of taxanes such as docetaxel and paclitaxel (page 6, paragraph 4). Chen teaches that the payload can also be a DNA damaging agent, such as calicheamicin and pyrrolobenzodiazepin analogs or topoisomerase I inhibitors such as SN-38 (page 6, paragraph 3).

Hansel, D.E., et al (2008) HER2 Overexpression and Amplification in Urothelial Carcinoma of the Bladder is Associated with MYC Coamplification in a Subset of Cases Am J Clin Pathol 130; 274-281.
Hansel studied 53 invasive high-grade urothelial carcinomas (UCCs) and 42 paired lymph node metastases to determine the frequency of HER2 overexpression (abstract). Hansel teaches that HER2 overexpression and amplification in metastatic lesions suggest that HER2-targeted therapy may be valuable for patients undergoing treatment for metastatic UCC, for which current therapy is limited (abstract).

Li, H., et al (2016) An anti-HER2 antibody conjugated with monomethyl auristatin E is highly effective in Her2-positive human gastric cancer Cancer Biology & Therapy 17(4); 346-354.
Li teaches an antibody-drug conjugate (ADC) comprising monomethyl auristatin E (MMAE) and the humanized monoclonal anti-HER2 antibody, hertuzumab for use in gastric cancer. The ADC studied by Li was linked using a mc-vc-PAB linker (abstract). 

Parslow, A., et al (2016) Antibody-Drug Conjugates for Cancer Therapy Biomedicines 4(14); 1-17.
Parslow provides a review regarding key issues impacting the clinical success of ADCs in cancer therapies and discusses design and optimization of ADC compounds (abstract). Parslow discusses site specific conjugation (page 3, paragraph 3) as well as linkers that are commonly used in the formation of ADCs including maleimide type linkers such as mc and mcc as well as mc-vc and mc-vc-PABC (page 3, paragraph 4). Parslow teaches common payloads as well including calicheamicin, DM1, DM4, MMAE, MMAF, SN-38 and Liposomal doxorubicin (page 6, table 1).  


No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/SCARLETT Y GOON/QAS, Art Unit 1600